DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the reference numbers of Figure 1 as described in the specification at para [0007] et seq. For example, Fig. 1, ref no. 20 is labeled as “print unit”. However, in the specification, ref no. 20 is labeled as “manual input unit”. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 23-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gephart et al., (US 2001/0045355; hereinafter “Gephart”).
As to claims 23 and 38, Gephart teaches a specimen analyzer and a method of operating the same comprising: 
an analysis unit comprising one or more detectors, which perform measurement of a specimen collected from a subject (see para [0041] et seq.); 
a manual input unit 18 comprising at least one of a touch panel, a keyboard and a mouse (see para [0082] et seq.); 
an information read unit (reads on scanner 32) comprising at least one of a barcode reader, a two-dimensional code reader, an RFID reader and a camera; 
a display 20; and 
a processor 500 programmed to receive a patient information or an operator information at least through the manual input unit (see para [0083] et seq.) and receive a consumable information 101 attached to a consumable 300 only if the consumable information is read through the information read unit but not through the manual input unit (see para [0076] et seq. “[t]he analysis station 302 is unlocked to release the test cell 300 when the diagnostic test ends and the operator is requested to remove the used test cell 300 and, once removed, the analysis station is again locked to prevent the insertion of a test cell 300 without new patient identification information being entered and verified.”) Emphasis added. 
As to claim 24, Gephart teaches the processor is programmed to cause the display to show a message based on the inputted information (see para [0086] et seq.) 
As to claim 25, Gephart teaches the processor is programmed to acquire an expiration date of the consumable based on the information read through the information read unit and cause the display to show a message based on the expiration date (see para [0084] et seq.) 
As to claim 26, Gephart teaches the processor is programmed to cause the display to show an error message in response to information read from a used consumable (see para [0094] et seq.)
As to claim 27, Gephart teaches the processor is programmed to determine whether the consumable is usable based on the information on the consumable and cause the display to show an error message when the consumable is unusable (see para [0094] et seq.) 
As to claims 28-30, Gephart teaches a communication unit comprising a network interface, the network interface 29 capable of communicating with an external server (see claim 31), wherein the processor is programmed to cause the communication unit to transmit the information on the consumable inputted through the information read unit to the server (implicit in Gephart due to the presence of a input/output port). 
As to claim 31, Gephart teaches the processor is programmed to use a lot number included in the information on the consumable to inquire the server (see para [0029]. 
As to claim 32, Gephart teaches the processor is programmed to not shift to a next process concerning placement or replacement of the consumable unless the information on the consumable is input with the information read unit (see para [0075] et seq.) 
As to claim 33, Gephart teaches the information on the consumable includes at least one of a type of a consumable, an expiration date, a lot number, and a serial number of the consumable (see para [0084] et seq.) 
As to claim 34, Gephart teaches the analysis unit analyzes the specimen by use of the consumable (see para [0084] et seq.) 
As to claim 35, Gephart teaches blood, and the analysis unit analyzes a number of blood cells in the blood (see para [0003] et seq.) 
As to claim 36, Gephart teaches the consumable comprises at least one of a reagent used for analysis, a quality control sample, and a cleaning liquid (see para [0102] et seq.) 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,520,518. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a specimen analyzer comprising: an analysis unit comprising one or more detectors, which perform measurement of a specimen collected from a subject; a manual input unit comprising one or more of a touch panel, a keyboard and a mouse, the manual input unit receiving an input of information by manual operation; an information read unit comprising one or more of a barcode reader, a two-dimensional code reader, an RFID reader and a camera, the information read unit obtaining information by reading an information record section attached to a consumable; a display; and a processor programmed to: cause the display to show a screen with a message prompting a user to input the information on the consumable with the information read unit.  Thus, all of the elements of the invention recited in the instant claims, are encompassed by claims 1-16 of U.S. Patent No. 10,520,518.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798